Exhibit 10.11

 

Privileged & Confidential

 

 

TRINSEO EUROPE GMBH

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 14, 2015, among
Trinseo Europe GmbH., a Swiss limited liability company (Gesellschaft mit
beschrӓnkter Haftung) (the “Company”) and Timothy Stedman, The Old Coach House,
Lendrick Muir, Rumbling Bridge, KY13 0QA, United Kingdom (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ the Executive as Senior Vice President
and Business President,  Basic Plastics and Feedstocks, of the Company and to
pay all of the Executive’s compensation other than certain equity awards
described in this Agreement; and

 

WHEREAS, the Company desires to have granted the Executive certain equity awards
described in this Agreement and to guarantee the cash compensation of the
Executive payable by the Company hereunder; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.POSITION AND DUTIES.

(a)During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as Senior Vice President and Business President,  Basic Plastics and
Feedstock, of the Company. In this capacity, the Executive shall have the
duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other executive duties, authorities and
responsibilities as may reasonably be assigned to the Executive that are not
inconsistent with the Executive’s position as Senior Vice President and Business
President of the Company. The Executive’s principal place of employment with the
Company shall be in Horgen, Switzerland. The Executive is aware and accepts that
he will be required to travel frequently.

(b)During the Employment Term, the Executive shall devote all of the Executive’s
business time, energy, business judgment, knowledge and skill and the
Executive’s reasonable best efforts to the performance of the Executive’s duties
with the Company, provided that the foregoing shall not prevent the Executive
from (i) serving on the boards of directors of non-profit organizations and,
with the prior written approval of the Board of Directors of the Company (the
“Board”), other for profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Executive’s passive personal investments so long as such activities in the
aggregate do not violate Section 11 hereof, interfere or conflict with the
Executive’s duties hereunder or create a business or fiduciary conflict. Any



1

--------------------------------------------------------------------------------

 



overtime worked by the Executive is fully compensated by the Base Salary (as
defined in Section 3).

2.EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement commencing on November 1, 2015 subject to the receipt of
the necessary work permit (the “Effective Date”). Either party may terminate
this Agreement by giving six months' written notice. Notwithstanding the
foregoing, the Executive’s employment hereunder may be earlier terminated in
accordance with Section 7 hereof, subject to Section 8 hereof. The period of
time between the Effective Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Term.” No
trial period shall apply to the employment.

3.BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive an annual base salary of not less than 450,000 Swiss Francs ("CHF")
gross per annum, payable in accordance with the regular payroll practices of the
Company, but not less frequently than monthly. The Executive’s base salary shall
be subject to annual review by the Board (or a committee thereof) during the
first ninety (90) days of each calendar year, and the base salary in respect of
such calendar year may be increased above, but not decreased below, its level
for the preceding calendar year, by the Board. The base salary as determined
herein and adjusted from time to time shall constitute “Base Salary” for
purposes of this Agreement.

4.ANNUAL BONUS. During the Employment Term, the Executive shall be eligible for
an annual cash performance bonus (an “Annual Bonus”) in respect of each calendar
year that ends during the Employment Term, to the extent earned based on
performance against objective performance criteria. The performance criteria for
any particular calendar year shall be determined in good faith by the Board, no
later than ninety (90) days after the commencement of such calendar year. The
Executive’s targeted Annual Bonus for a calendar year shall equal 60% of the
Executive’s Base Salary for such calendar year (the “Target Bonus”) if target
levels of performance for such year are achieved, with greater or lesser amounts
(including zero) paid for performance above and below target (such greater and
lesser amounts to be determined by a formula established by the Board for such
year when it establishes the targets and performance criteria for such year);
provided that the Executive’s maximum Annual Bonus for any calendar year during
the Employment Term shall equal 200% of the Target Bonus for such calendar
year. The Executive’s Annual Bonus for a calendar year shall be determined by
the Board after the end of the applicable calendar year based on the level of
achievement of the applicable performance criteria, and shall be paid to the
Executive in the calendar year following the calendar year to which such Annual
Bonus relates at the same time annual bonuses are paid to other senior
executives of the Company, subject to continued employment at the time of
payment (except as otherwise provided in Section 8 hereof).

5.EQUITY AWARD. Commencing in 2016, the Executive will be eligible to
participate in the 2014 Omnibus Incentive Plan currently in effect for senior
management.

6.EMPLOYEE BENEFITS.

(a)BENEFIT PLANS. During the Employment Term, the Executive shall be entitled to
participate in any employee benefit plan that the Company,  Parent or any of
their direct or





2

--------------------------------------------------------------------------------

 



indirectly controlled subsidiaries (each an “Affiliate”) has adopted or may
adopt, maintain or contribute to and which benefit any of the senior executives
of the Company, Parent or any Affiliate, on a basis no less favorable than that
applicable to any such senior executives, subject to satisfying the applicable
eligibility requirements, except to the extent such plans are duplicative of the
benefits otherwise provided hereunder. The Executive’s participation in any such
employee benefit plan shall be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time, if and to the extent allowed pursuant to the terms of such plan, provided
that any such amendment may have no more adverse affect on the Executive than on
any other participant in such plan.

(b)VACATIONS. During the Employment Term, the Executive shall be entitled to
paid vacation in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time.

(c)BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

(d)SIGNING BONUS. In consideration of the forfeiture by the Executive of certain
compensation at the Executive’s prior employer, the Company shall pay to the
Executive (i) a lump sum cash payment in the amount of 455,000 CHF gross, which
shall become due and payable on the Effective Date (the "Signing Bonus"). In the
event that the Executive’s employment with the Company terminates as a result of
a termination by the Company for good reason as defined in art. 340c para 2 of
the Swiss Code of Obligations ("CO") or by the Executive without good reason as
defined in art. 340c para 2 CO at any time within a period of two (2) years
following the Effective Date, the Executive shall be required to repay the
Signing Bonus as set out above to the Company. Such amount shall be repaid to
the Company no later than thirty (30) days following such termination date and,
at the Company’s election, the Company may offset such amount against any amount
owed by the Company to the Executive. In the event that the Executive receives
any portion of the Executive’s compensation expressly contemplated to be
forfeited hereunder from the Executive’s prior employer, the Signing Bonus shall
be reduced by such payment and, if the Signing Bonus had previously been paid,
the Executive shall promptly pay over to the Company such payment from the prior
employer.

(e)Retention Bonuses.  The Executive shall be eligible to receive and will be
paid additional cash payments payable as follows: (i) on each of the 1st and
2nd anniversary of the Effective Date, a lump sum cash payment in the amount of
455,000 CHF gross, subject to the Executive’s continued and non-terminated
employment with the Company at the time of payment; and (ii) on the 3rd
anniversary of the Effective Date a lump sum cash payment in the amount of
255,000 CHF gross, subject to the Executive’s continued and non-terminated
employment with the Company at the time of payment.

(f)RELOCATION. The Executive agrees to relocate to the Zurich, Switzerland
metropolitan area the earlier of September 30, 2018 or the date at which Tracey
Ann Stedman





3

--------------------------------------------------------------------------------

 



(wife) relocates to Zurich) and the Company will provide relocation services in
line with the Company’s Guidelines for Relocating External New Hires to/within
Switzerland as in force at the time of relocation. 

(g)HOUSING ALLOWANCE; TRAVEL EXPENSES. From the Effective Date through the
earlier of the month of September 2018 or the date at which Tracey Ann Stedman
(wife) relocates to Zurich), the Executive shall receive a monthly allowance of
CHF 6,000 for the purposes of housing, meals, laundry and other incidental
expenses while living in Zurich,  with the allowance grossed up for tax at the
marginal rate, payable monthly. During that period, the Executive shall be
entitled to reimbursement of the fare for one flight in economy class per week,
for flights actually taken, between the United Kingdom and Switzerland and back.
The Executive shall endeavour to obtain low fares for such flights by, for
example, booking flights ahead of time.

7.TERMINATION. Notwithstanding Section 2 above, the Executive’s employment and
the Employment Term shall terminate on the first of the following to occur:

(a)DEATH. Automatically upon the date of death of the Executive.

(b)CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for cause ("wichtiger Grund") as defined in Swiss employment law
("Cause").

8.CONSEQUENCES OF TERMINATION.

(a)DEATH. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 8(a)(i) through 8(a)(v) hereof to be paid, unless otherwise
provided below, within sixty (60) days following termination of employment, or
such earlier date as may be required by applicable law):

(i)any unpaid Base Salary through the date of termination;

(ii)any Annual Bonus earned but unpaid with respect to the calendar year ending
on or preceding the date of termination;

(iii)an amount equal to the pro-rata portion of the Executive’s Target Bonus for
the calendar year of termination (determined by multiplying the Target Bonus for
the year of termination by a fraction, the numerator of which is the number of
days during the calendar year of termination that the Executive is employed by
the Company and the denominator of which is 365);

(iv)reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(v)payment in respect of any accrued but unused vacation time in accordance with
Company policy; and

(vi)all other payments, benefits or fringe benefits to which the Executive shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe



4

--------------------------------------------------------------------------------

 



benefit plan or program or grant or this Agreement (collectively, Sections
8(a)(i) through 8(a)(vi) hereof shall be hereafter referred to as the “Accrued
Benefits”).

(b)DISABILITY. In the event that the Executive’s employment and/or Employment
Term ends on account of the Executive’s disability, the Company shall pay or
provide the Executive with the Accrued Benefits.

(c)TERMINATION FOR CAUSE BY THE COMPANY; TERMINATION BY THE EXECUTIVE. If the
Executive’s employment is terminated (x) by the Company for Cause or (y) by the
Executive for whatsoever reason, the Company shall pay to the Executive the
Accrued Benefits. 

(d)TERMINATION WITHOUT CAUSE. If the Executive’s employment by the Company is
terminated by the Company other than for Cause, the Company shall pay or provide
the Executive with the following, subject to the provisions of Section 25
hereof:

(i)the Accrued Benefits;

(ii)subject to the Executive’s not engaging in a Material Covenant Violation as
defined hereinafter or a material breach of Section 11 hereof that is not cured
within fifteen (15) days of written notice from the Board (a “Material
Cooperation Violation”), the Executive shall be entitled to an amount equal to
one of the following (the applicable amount determined below to be referred to
herein as the “Severance Amount”):

 an amount equal to one and one-half (1.5) multiplied by the sum of the
Executive’s Base Salary and Target Bonus for the year of termination, paid in
equal monthly installments for a period of eighteen (18) months following such
termination. Payments and benefits provided in this Section 8(d) shall be in
lieu of any termination or severance payments or benefits for which the
Executive may be eligible under any of the plans, policies or programs of the
Company or under applicable law, provided that the aggregate severance benefits
payable hereunder shall be no less than as required by applicable law.

A “Material Covenant Violation” shall mean a breach of any of the restrictive
covenants set forth in Section 11 hereof or in any other written agreement
between the Executive and the Company and/or its affiliates that causes material
and demonstrable harm to the Company and that is not cured within fifteen (15)
days of written notice from the Board.

(e)CHANGE IN CONTROL.

(i)This Section 8(e) shall apply if the Executive’s employment by the Company is
terminated (x) by the Company other than for good reason as defined in art. 340c
para 2 CO, or (y) by the Executive for good reason as defined in art. 340c para
2 CO, in either case, during the two (2)-year period commencing upon a Change in
Control. Subject to the Executive’s not engaging in a Material Covenant
Violation or a Material Cooperation Violation, upon a termination described in
the preceding sentence, the Executive shall receive the benefits set forth in
Section 8(d) hereof, except that in lieu of receiving the Severance Amount in
installments as contemplated under Section 8(d)(ii) hereof, the Executive shall
receive a lump sum payment equal to the Severance Amount on the date of such
termination.



5

--------------------------------------------------------------------------------

 



(ii)For purposes of this Agreement, the term “Change in Control” shall mean the
consummation of the first transaction following the Effective Date, whether in a
single transaction or in a series of related transactions, in which any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (a “Group”), other than Bain
Capital Partners, any private equity fund managed by it, or any Group which
includes Bain Capital Partners or any private equity fund managed by it, (A)
acquires (whether by merger, consolidation, or transfer or issuance of equity
interests or otherwise) equity interests of the Company (or any surviving or
resulting entity) representing more than fifty percent (50%) of the outstanding
voting securities or economic value of the Company (or any surviving or
resulting entity), or (B) acquires assets constituting all or substantially all
(more than eighty percent (80%)) of the assets of the Company and its
subsidiaries (as determined on a consolidated basis).

9.OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with the
Company, the Executive shall promptly resign from any other position as an
officer, director or fiduciary of the Company, Parent and any Affiliate.

10.RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Executive delivers to the Company and does
not revoke a general release of claims in favor of the Company in substantially
the form of Exhibit A attached hereto not earlier than 1 month and 1 day, but
not later than 60 days after his employment has ended. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by the Executive as a result of employment by
a subsequent employer.  The Company’s obligations to pay the Executive amounts
hereunder shall not be subject to set-off, counterclaim or recoupment of amounts
owed by the Executive to the Company or any of its affiliates.

11.RESTRICTIVE COVENANTS.

(a)CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will learn confidential information regarding the
Company. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any business and technical information or trade
secrets, nonpublic, proprietary or confidential information, knowledge or data
relating to the Company or any of its Affiliates, or received from third parties
subject to a duty on the Company’s and its Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes, in each case which shall have been obtained by the Executive during
the Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information). The terms and conditions of



6

--------------------------------------------------------------------------------

 



this Agreement shall remain strictly confidential, and the Executive hereby
agrees not to disclose the terms and conditions hereof to any person or entity,
other than immediate family members, legal advisors or personal tax or financial
advisors, or prospective future employers solely for the purpose of disclosing
the limitations on the Executive’s conduct imposed by the provisions of this
Section 11 who, in each case, shall be instructed by the Executive to keep such
information confidential.

(b)NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Executive’s employment
hereunder and for a period of eighteen (18) months (this period referred to
herein as the “Restricted Period”), the Executive agrees that the Executive will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in competition with any
material business of the Company or any Affiliate or in any other material
business in which the Company or any Affiliate has taken material steps and has
material plans, on or prior to the date or termination, to be engaged in on or
after such date, in any locale of any country in which the Company or such
Affiliate conducts business. Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its affiliates, so
long as the Executive has no active participation in the business of such
corporation.

(c)NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment with the
Company and for the Restricted Period, the Executive agrees that the Executive
shall not, except in the furtherance of the Executive’s duties hereunder,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (i) solicit, aid or induce any customer of the
Company or an Affiliate to purchase goods or services then sold by the Company
or any Affiliate from another person, firm, corporation or other entity or
assist or aid any other persons or entity in identifying or soliciting any such
customer, (ii) solicit, aid or induce any employee, representative or agent of
the Company or any Affiliate to leave such employment or retention or, in the
case of employees, to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company or
any Affiliate, or hire or retain any such employee, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any Affiliate and any of their respective vendors, joint
ventures or licensors. An employee, representative or agent shall be deemed
covered by this Section 11(c) while so employed or retained and for a period of
six (6) months thereafter. Notwithstanding the foregoing, the provisions of this
Section 11(c) shall not be violated by general advertising or solicitation not
specifically targeted at Company or Affiliate-related individuals or entities.

(d)INTELLECTUAL PROPERTY RIGHTS. (i) The rights to inventions and designs made
or conceived by the Executive individually or jointly while performing his
employment activity and in performance of his contractual duties belong to the
Company regardless of whether they are legally protected.



7

--------------------------------------------------------------------------------

 



(ii) The rights to inventions and designs, made or conceived by the Executive
while performing his employment activity, but not during the performance of his
contractual duties, shall be assigned by the Executive to the Company as of
their inception, regardless of whether they are legally protected. The Executive
is obliged to inform the Company in writing of any such inventions or designs.
The Company is entitled to grant the rights to these inventions and designs to
the Executive. Should the Company retain such rights the Executive will be
entitled to a special reasonable compensation.

(iii)Other rights to any work products and any know-how, which the Executive
creates or in which creation he participates while performing his employment
activity belong exclusively to the Company. To the extent that work products
(e.g., software, reports, documentations) are protected by copyrights, the
Executive hereby assigns to the Company any and all rights related to such work
products, particularly the copyright and any and all rights of use, including
the rights of production and duplication, of publishing, to use, to license or
to sell, to distribute over data or online media, to modify and develop further
as well to develop new products on the basis of the work product of the
Executive or on the basis of parts of such work product.

(e)RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its Affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information.

(f)REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 11. The Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates and
their trade secrets and confidential information and that each and every one of
the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its Affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. It is also agreed that the Affiliates will have the right to enforce
all of the Executive’s obligations to such Affiliates under this Agreement,
including without limitation pursuant to this Section 11.

(g)REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.



8

--------------------------------------------------------------------------------

 



(h)SURVIVAL OF PROVISIONS. The obligations contained in Sections 11 and 12
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.

12.COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities after employment by the
Company), the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, the Affiliates and their respective representatives in defense of all
claims that may be made against the Company or the Affiliates, and will assist
the Company and the Affiliates in the prosecution of all claims that may be made
by the Company or the Affiliates, to the extent that such claims may relate to
the period of the Executive’s employment with the Company. The Executive also
agrees to promptly inform the Company (to the extent that the Executive is
legally permitted to do so) if the Executive is asked to assist in any
investigation of the Company or the Affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
Affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating, telephonic, counsel and other expenses incurred by the Executive in
complying with this Section 12.

13.EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 hereof or Section 12 hereof would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to obtain equitable relief in the form of specific
performance  (Realerfüllung), a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be
available. In the event of a Material Covenant Violation or a Material
Cooperation Violation by the Executive, any severance being paid to the
Executive pursuant to this Agreement or otherwise shall immediately cease unless
otherwise prohibited by applicable law. In case of a breach by the Executive of
any of the covenants contained in Section 11 or Section 12 hereof (i) any
Severance Amount payable by the Company, if any, shall be forfeited and (ii) the
Executive shall pay to the Company liquidated damages in an amount equal the
Executive's prior annual Base Salary for each individual breach of the
aforementioned provisions. In addition, the Executive shall have to compensate
the Company for any further damages and financial losses directly arising out of
or relating to such breach. The Executive cannot disburden himself from the
aforementioned prohibitions by the payment of the liquidated damages and/or
further damages.

14.NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 14 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. The Company shall assign this Agreement to
any successor to all or substantially all of the business and/or assets of the
Company or Parent,  provided that the Company shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place, and provided that



9

--------------------------------------------------------------------------------

 



the Company agrees to perform such obligations if such successor fails to do so
in a timely manner. As used in this Agreement, “Company” shall mean the Company
and any successor to all or substantially all of its business and/or assets,
which assumes and agrees to perform the duties and obligations of the Company
under this Agreement by operation of law or otherwise.

15.NOTICES. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

 

Trinseo Europe GmbH

Chief Legal Officer

c/o Trinseo LLC

1000 Chesterbrook Boulevard, Suite 300

Berwyn, Pennsylvania 19312

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

17.SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

18.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19.INDEMNIFICATION. The Company hereby agrees to indemnify the Executive and
hold the Executive harmless to the fullest extent allowable under applicable law
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses



10

--------------------------------------------------------------------------------

 



(including attorney’s fees, and the advancement of such fees subject to any
legally required repayment undertaking), losses, and damages resulting from the
Executive’s performance of the Executive’s duties and obligations with the
Company. This obligation shall survive the termination of the Executive’s
employment with the Company.

20.LIABILITY INSURANCE. The Company shall cover the Executive under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the Employment Term in the same amount and to the same extent as
the Company covers its other officers and directors.

21.GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall exclusively be
governed by and construed in accordance with the laws of Switzerland, to the
exclusion of its conflict of law rules.

22.DISPUTE RESOLUTION. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of Switzerland, in accordance with
art. 34 of the Swiss Code of Civil Procedure. 

23.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof,
whether written or oral. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

24.REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive represents and
warrants to the Company that (a) the Executive has used the Executive’s best
efforts to provide the Company with (i) each agreement with a predecessor
employer which may have any bearing on the Executive’s legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms, or (ii) a summary of the
applicable provisions of each such agreement which the Executive may not provide
to the Company due to an existing confidentiality obligation, and (b) other than
the agreements referenced in the preceding clause (a), the Executive is not a
party to any agreement or understanding, whether written or oral, and is not
subject to any restriction (including, without limitation, any non-competition
restriction from a prior employer), which, in either case, could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
duties and obligations hereunder. The Executive understands that the foregoing
representations are a material inducement to the Company entering into this
Agreement, and to the extent that either of such representations is untrue in
any material respect at any time or for any reason, this Agreement shall be
voidable by the Company such that the parties hereunder shall be relieved of



11

--------------------------------------------------------------------------------

 



all of their respective duties and obligations hereunder;  provided that any
termination of the Executive’s employment resulting from the Company exercising
its rights pursuant to this sentence shall have the same consequences,
especially financial consequences, as a termination of employment by the
Executive without good reason as defined in art. 340c para 2 CO. If any prior
employer of the Executive, or any affiliate of any such prior employer,
challenges the Executive’s right to enter into this Agreement and to perform all
of the Executive’s obligations hereunder (whether by action against the
Executive, the Company, Parent and/or an Affiliate), the Company, Parent (on
behalf of itself and all Affiliates) and the Executive each agree to use their
reasonable best efforts to defend against such challenge.

25.WITHHOLDING. The Company will deduct from the Employee's gross annual
remuneration as provided for in this Agreement the applicable Employee
contributions, respectively premiums to social security schemes (AHV|IV, EO,
ALV), the premiums for the pension fund (BVG), the non-occupational accident
insurance and the daily sickness benefits insurance, payable by the Employee as
well as applicable taxes, if any in accordance with the respective laws,
regulations and plan documents.

26.FURTHER ASSURANCES. The parties hereto shall cooperate with each other and
do, or procure the doing of, all acts and things, and execute, or procure the
execution of, all documents, as may reasonably be required to give full effect
to this Agreement. 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

Trinseo Europe GmbH

 

 

 

 

 

 

 

By:

/s/Martin Pugh

 

 

 

 

 

 

 

 

 

Name:

Martin Pugh

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/Timothy Stedman

 

 

 

 

Timothy Stedman

 



Employment Agreement Signature Page

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

GENERAL RELEASE

 

I, Timothy Stedman, in consideration of and subject to the performance by
Trinseo Europe GmbH. (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement, dated as of [●], 2015 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective Affiliates and all present, former and future
directors, officers, employees, successors and assigns of the Company and its
Affiliates and direct or indirect owners (collectively, the “Released Parties”)
to the extent provided below. The Released Parties are intended third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1.I understand that any payments or benefits paid or granted to me under Section
8 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 8 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.

2.Except as provided in paragraphs 1 above and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter‑claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (all of the foregoing collectively
referred to herein as the “Claims”).

3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release. I acknowledge and agree that my separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action.

5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without



A-1

--------------------------------------------------------------------------------

 



limitation, reinstatement, back pay, front pay, and any form of injunctive
relief. Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding. Additionally, I
am not waiving any right to the Accrued Benefits or claims for indemnity or
contribution.

6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 as of the execution of this
General Release.

7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

9.I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to
anyone. The Company agrees to disclose any such information only to any tax,
legal or other counsel of the Company as required by law.

10.Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity.

11.I hereby acknowledge that Sections 8,  10 through 15,  19, and 20 through
26 of the Agreement shall survive my execution of this General Release.



A-2

--------------------------------------------------------------------------------

 



12.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.I HAVE READ IT CAREFULLY;

2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS;

3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY; AND

5.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

 

 

 

 

 

 

SIGNED:

                      

         

DATED:

         

            Timothy Stedman

              

 

A-3

--------------------------------------------------------------------------------